ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Mellino on 8/24/21.

The application has been amended as follows: 
Claim 4 (Currently Amended by Examiner): The oral appliance system of claim 1, wherein the biasing members comprise: 
at least one maxillary magnet fixedly carried by the at least one maxillary appliance; and 
at least one mandibular magnet carried by the at least one mandibular appliance; 
the at least one mandibular magnet and the at least one maxillary magnet are positioned so that, when the at least one mandibular appliance is removably anchored to the human mandible and the at least one maxillary appliance is removably anchored to the human maxilla of [[a]]the common jaw, the at least one mandibular magnet and the at least one maxillary magnet repel one another.
Claim 6 (Currently Amended by Examiner): The oral appliance system of claim 5, wherein: 
each maxillary anchor portion has a maxillary tether mounting; 

the mandibular tether mountings positioned anteriorly of the maxillary tether mountings when the at least one mandibular appliance is removably anchored to the human mandible and the at least one maxillary appliance is removably anchored to the human maxilla of [[a]]the common jaw; 
each maxillary tether mounting opposed to a corresponding one of the mandibular tether mountings for receiving tethers to extend between each maxillary anchor portion and its corresponding mandibular anchor portion to limit movement of the at least one maxillary appliance and the at least one mandibular appliance away from one another.
Claim 8 (Currently Rejoined and Amended by Examiner): The oral appliance system of claim 4, wherein: 
each maxillary anchor portion has a maxillary tether mounting; 
each mandibular anchor portion has a mandibular tether mounting; 
the mandibular tether mountings positioned posteriorly of the maxillary tether mountings when the at least one mandibular appliance is removably anchored to the human mandible and the at least one maxillary appliance is removably anchored to the human maxilla of the common jaw;  
each maxillary tether mounting opposed to a corresponding one of the mandibular tether mountings for receiving tethers to extend between each maxillary anchor portion and its corresponding mandibular anchor portion to urge the at least one mandibular appliance anteriorly relative to the at least one maxillary appliance.
Claim 9 (Currently Rejoined and Amended by Examiner): The oral appliance system of claim 8, wherein the biasing members further comprise resilient tethers received at the maxillary tether mountings and the mandibular tether mountings and extending between each maxillary anchor portion and its corresponding mandibular anchor portion so as to urge the at least one mandibular appliance anteriorly relative to the at least one maxillary appliance when [[a]]the common jaw.
Claim 10 (Currently Rejoined and Amended by Examiner): The oral appliance system of claim 1, wherein: 
the at least one maxillary appliance comprises two separate maxillary appliances unconnected to one another, such that each maxillary anchor portion is distinct and part of a respective separate maxillary appliance; and 
the at least one mandibular appliance comprises two separate mandibular appliances unconnected to one another, such that each mandibular anchor portion is distinct and part of a respective separate mandibular appliance.
Claim 12 (Currently Rejoined by Examiner)
Claim 13 (Currently Rejoined by Examiner)
Claim 20 (Currently Rejoined and Amended by Examiner): A method of exercising by a human person, comprising: 
the human person installing in the human person's mouth an oral appliance system , the oral appliance system comprising: 
at least one maxillary appliance, comprising: 
two maxillary anchor portions for removably anchoring the at least one maxillary appliance to a human maxilla at least at opposed posterior segments thereof;  
each maxillary anchor portion including mounting receptacles for securely removably receiving at least an M1 maxillary molar tooth and an adjacent PM2 maxillary premolar tooth on one side of the human mouth; 
at least one mandibular appliance comprising: 

each mandibular anchor portion including mounting receptacles for securely removably receiving at least an M1 mandibular molar tooth and an adjacent PM2 mandibular premolar tooth on one side of the human mouth; and 
respective biasing members carried by the at least one maxillary appliance and the at least one mandibular appliance; 
wherein installing the oral appliance system comprises anchoring the at least one mandibular appliance to the human person's mandible and anchoring the at least one maxillary appliance to the human person's maxilla so that the respective biasing members act between the at least one maxillary appliance and the at least one mandibular appliance to urge the human person's mandible inferiorly and anteriorly away from the human person's maxilla with a force between about 250 grams at contact between the at least one mandibular appliance and the at least one maxillary appliance and about 1200 grams at contact between the at least one mandibular appliance and the at least one maxillary appliance; 
after installing the oral appliance system, the human person engaging in exercise selected from the group consisting of field hockey, ice hockey, rugby, lacrosse, running, soccer, basketball, skating, yoga, skiing, snowboarding, martial arts, football, gymnastics, volleyball, racquet sports, athletic events, equine sports, weightlifting, rowing, bicycling, calisthenics, Pilates, climbing, elliptical training, and stair training; and 
after completing the exercise, the human person removing the oral appliance system from the human person's mouth.
Claim 21 (Currently Rejoined and Amended by Examiner): A method for assembling an oral appliance system in a human person, comprising: 
providing [[an]]the oral appliance system; 
the oral appliance system comprising:  

two maxillary anchor portions for removably anchoring the at least one maxillary appliance to a human maxilla at least at opposed posterior segments thereof; 
each maxillary anchor portion including mounting receptacles for securely removably receiving at least an M1 maxillary molar tooth and an adjacent PM2 maxillary premolar tooth on one side of the human mouth; 
at least one mandibular appliance comprising: 
two mandibular anchor portions for removably anchoring the at least one mandibular appliance to a human maxilla at least at opposed posterior segments thereof; 
each mandibular anchor portion including mounting receptacles for securely removably receiving at least an M1 mandibular molar tooth and an adjacent PM2 mandibular premolar tooth on one side of the human mouth; and 
respective magnet receptacles carried by the at least one maxillary appliance and the at least one mandibular appliance; 
installing magnets in the respective magnet receptacles; and 
installing the oral appliance system in the mouth of [[a]]the human person, wherein installing the oral appliance system comprises anchoring the at least one mandibular appliance to the human person's mandible and anchoring the at least one maxillary appliance to the human person's maxilla so that the respective magnets act between the at least one maxillary appliance and the at least one mandibular appliance to urge the human person's mandible inferiorly and anteriorly away from the human person's maxilla with a force between about 250 grams at contact between the at least one mandibular appliance and the at least one maxillary appliance and about 1200 grams at contact between the at least one mandibular appliance and the at least one maxillary appliance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Please see PTAB decision dated 7/23/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/Examiner, Art Unit 3786           

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786